Citation Nr: 0913132	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1980 
and from August 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in June 2003; a transcript 
is of record.

When, this claim was previously before the Board in January 
2004, the Board remanded the Veteran's claim for additional 
development.  The requested development has been completed, 
and the claim is properly before the Board for appellate 
consideration.



FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that the Veteran participated in combat against enemy forces.

2.  An independently verified or corroborated stressor event 
in service has not been established to support a current 
diagnosis of PTSD.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
psychiatric disorder, to include bipolar disorder and/or 
PTSD, which is due to any incident or event in military 
service.


CONCLUSION OF LAW

A psychiatric disorder, to include bipolar disorder and/or 
PTSD, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131, 1154(b), 5103(a), 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2001, January 2004, April 2004, and July 2005, VA 
sent the Veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letters informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2002 rating 
decision, May 2003 rating decision, December 2002 SOC, May 
2003 SSOC, and January 2009 SSOC explained the basis for the 
RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

We note that the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  Although the Veteran was not provided that information 
until the January 2009 SSOC, the Board finds no prejudice to 
him in proceeding with the present decision.  Since the claim 
for service connection is being denied, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran.
 
The Board's January 2004 remand requirements were fulfilled 
by the April 2004 VA examination, the October 2005 and 
November 2005 attempts to verify the Veteran's alleged in-
service stressors with the Marine Corps, and the subsequent 
readjudication of the claim by the RO, including issuance of 
the January 2009 SSOC.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may be granted 
for disease that is diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disorder will be considered to have been 
aggravated by active military service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  
Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as interpreted under Cotant 
v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 
(July 16, 2003), mandates that, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disorder 
existed prior to service and that it was not aggravated by 
service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2008)).  As noted above, the amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

The Veteran's service treatment records show that he did not 
complain of any psychological disorders when he enlisted in 
February 1976.  During his service there were no complaints 
or treatment for any psychological disorders.  At his January 
1983 separation examination he was not found to have any 
psychological disorders.  His service personnel records show 
that in 1982 he was convicted in a court martial of making 
sexually explicit comments to the wife of a fellow Marine.


Private treatment notes from January 1999 indicate that the 
Veteran always had trouble with his attention span and 
memory.  March 1999 treatment notes indicate that he had been 
diagnosed with PTSD and clinical depression.  At treatment 
the following week, the Veteran was diagnosed with bipolar 
disorder and PTSD.  In April 1999 he said that he slept with 
a gun until he met his wife.  He said at May 1999 treatment 
that he did not begin to grow up until around age 39.  He 
reported being more calm, less irritable, and having 
increased memory and concentration.  At July 1999 treatment 
he discussed his concerns about going back to school.

In November 1999 the Veteran had a VA mental health intake 
and assessment, and said that the Depakote and Paxil he had 
been prescribed at private treatment had helped him manage 
his mood problems.  The Veteran described his symptoms as 
anxiety, panic attacks, anger, paranoia, insomnia, and mood 
swings.  He had occasional auditory and visual hallucinations 
related to his grandmother who died in 1997.  He reported 
shame and guilt about sexual and violent fantasies since his 
childhood.  The treating provider opined that the Veteran had 
symptoms of a mood disorder, but had not reported symptoms 
which met the criteria for a depressive episode or manic 
episode.  The Veteran was diagnosed with cyclothymic 
disorder, "rule out" bipolar mood disorder, psychotic 
disorder, NOS (not otherwise specified), schizoaffective 
disorder, and alcohol and marijuana dependence, in reported 
full remission.

The Veteran reported at February 2000 VA treatment that he 
quit his job after a hostile confrontation with a co-worker 
who directed a racial slur at him.  He had been experiencing 
bouts of depression with low self worth, and fleeting 
suicidal ideation without plan or intent.  Later in February 
2000, he said that he wanted to better control his emotions, 
especially anger and fantasies of a sexual and violent 
content.  At October 2000 VA treatment the Veteran discussed 
his worries about his wife's recent cancer diagnosis, and the 
treating psychiatrist felt that he had good insight into his 
psychological reliance on alcohol and marijuana.  July 2001 
VA treatment notes indicate that the Veteran's history was 
consistent with bipolar II 

versus cyclothymia, and that he had a good response from 
Depakote and Paxil.  The Veteran was functioning well at 
work, with the potential for a substantial promotion, and 
reported a stable mood and minimal irritability.

At August 2002 VA treatment the Veteran reported worsening 
irritability and impulsivity with an overall dysphoric mood.  
The treating psychiatrist felt that the Veteran had a less 
stable mood and that the sexual acting out that he described 
was a chronic problem that was not associated with mania.

The Veteran wrote in an October 2002 stressor statement that 
when he was stationed at the Basic School near Quantico in 
the 1970s a Private G had pictures of the Ku Klux Klan in his 
room and a Confederate flag on his door.  The Veteran 
witnessed Private G getting being attacked with a fire 
extinguisher by a group of black Marines.  He wrote that the 
racial strife reopened old wounds from his childhood that had 
never healed.

In December 2002 the Veteran had VA treatment at which he 
said that he was resuming therapy because he wanted to have a 
closer relationship with his parents and brothers.  He was 
noted to still have resentments because of issues from his 
childhood.  He discussed the incidents from his active 
service that are discussed above, and said that he tried to 
keep his true feelings secret after they occurred.  The 
Veteran agreed that his fantasies and being drawn to 
pornography were addictive, and compensated for his lack of 
close relationships with others.  
 
In December 2002 the Veteran had a private psychological 
assessment at which he reported witnessing a good friend in 
the Marines, Corporal W, accidently shoot himself, as well as 
racial incidents.  Childhood sexual abuse was also noted, and 
he was having problems sleeping.  He was diagnosed with 
bipolar disorder, most recent episode mixed, moderate and 
with PTSD.  At January 2003 treatment, the Veteran focused on 
his military service, and his mental status was described as 
irritable and frustrated.  He also discussed his high sex 
drive.  The following week the therapist wrote that the 
Veteran thought obsessively about sex and that he 

thought of Corporal W and the racial incident from his 
service.  The Veteran reported having nightmares.  Later in 
January 2003 he reported having anxiety related to sleeping.

At February 2003 VA treatment the Veteran said that he had 
effectively been using the "take my emotional temperature" 
technique.  In April 2003 the Veteran described his life as 
being in an "upward trajectory."  He was doing well at work 
and his relationship with his wife was improving.

The Veteran had a VA examination in April 2003 at which he 
said that his grandfather, who helped raise him after his 
mother abandoned him at age two, was emotionally and mentally 
abusive.  He moved in with his mother and stepfather as a 
teen, and his stepfather was violent toward his mother.  The 
Veteran said that he made the sexually explicit comments the 
led to his court martial during his second tour of duty after 
being told that the woman might be "willing to mess 
around."  He also reported not knowing what happened to 
Corporal W after he shot himself.  The examiner noted that 
the Veteran appeared calm when discussing this incident and 
the racial violence that he witnessed during his service.

The Veteran reported that he worked as a truck and bus driver 
after his service but had problems with marijuana use, pain 
in his back, and getting along with the bus passengers.  His 
current job with VA was going well and the examiner felt that 
his marriage appeared to be going well.  He reported that his 
drinking and marijuana use were well under control and that 
his mood swings were significantly better.

The VA examiner felt that the Veteran's mood was primarily 
euthymic but that he was mildly depressed or anxious at 
times.  He felt that the Veteran did not demonstrate intense 
psychological distress when talking about traumatic events 
and did not demonstrate persistent avoidance of stimuli 
associated with the trauma.  The Veteran did not demonstrate 
diminished interest in participating in significant 
activities, and he did not seem detached from others.  The 
examiner opined that the Veteran did not meet the criteria 
for PTSD based on childhood or military events.  He also felt 
that the Veteran had cyclothymic disorder and that there was 
no evidence it was aggravated by service-related stressors or 
incidents.

In April 2003, a VA treating therapist, at the request of the 
Veteran and his representative, commented on the possibility 
of a connection between the Veteran's service and bipolar 
disorder.  The therapist opined that the traumatic events 
from the Veteran's childhood placed him at greater risk of 
subsequent psychiatric disorders.  He felt that the Veteran 
"clearly" met the criteria for bipolar disorder and it was 
likely that some of his impulsive disorders were related to 
symptoms of his then unrecognized and untreated mood 
disorder.

At July 2003 treatment the Veteran described a suicide 
attempts three weeks before that happened after an argument 
with his wife in which separation was discussed.  She left 
with their children and the Veteran, who had drunk six to 
nine beers, tried to asphyxiate himself by running his car in 
the garage.  His wife returned and he aborted the suicide 
attempt, with no adverse physical effects.  He described it 
as a life changing incident and said that he needed to stop 
using alcohol.  The Veteran discussed the suicide attempt at 
treatment over the following months, and in September 2003 he 
was noted to still have recurrent anger.  At November 2003 
treatment the Veteran reported increased irritability and 
tension in the workplace due to a female co-worker who had 
been sexually provocative towards him.

The Veteran's wife called the his therapist in January 2004 
with concern about the Veteran's anger and agitation.  The 
Veteran said that his agitation, anger, and guilt had 
escalated over the past couple of weeks due to his great 
frustration and self-loathing over his looking at women with 
lust.  The therapist described to the Veteran how harsh he 
was on himself and that this was the core of his problems of 
low self-esteem and dehumanizing others.  He also opined that 
the Veteran's sex addiction had created a strong pattern of 
thought and behavior that would not change quickly.  The 
Veteran discussed self-esteem issues over succeeding therapy 
sessions and his relationship with his mother.  

The Veteran wrote in February 2004 that his anxiety and 
irritability sometimes kept him jumpy and edgy.  This caused 
him to have a quick temper and intensity that was 
disproportionate to some situations.  His sleep was fitful 
and disturbed, and he wrote that he sometimes would sleep in 
a closet with a loaded gun.  In a February 2004 stressor 
statement, the Veteran wrote that when Corporal W shot 
himself, he heard it from nearby and came upon the scene 
after hearing cries for help.  The Veteran also described the 
incident of racial violence involving Private G.

S.S., Psy.D., wrote in March 2004 that she had treated the 
Veteran from January 1999 through July 1999.  Dr. S felt that 
traumatizing events that the Veteran experienced in service 
exacerbated pre-existing childhood traumas, and also in of 
themselves resulted in symptoms of PTSD that affected his 
personal relationships, his educational and professional 
lives, his sleep, and everyday activities.  Dr. S felt that 
when she was treating the Veteran, his PTSD symptoms appeared 
to be worsening with job stress.  The Veteran did not have 
contact with Dr. S from July 1999 to February 2004, at which 
time he called her to discuss his in-service stressors and 
subsequently had an in-person meeting.  Dr. S felt that the 
Veteran had "all 19" symptoms of PTSD, and that they were 
related to the events he experienced while in the Marines.

The Veteran's mother-in-law wrote in a February 2004 
statement that the Veteran had had confrontations with 
several members of her family.  In addition, she wrote that 
the Veteran had started a fight over a road rage incident and 
that he once pulled a gun on some boys outside who woke him 
up.

At March 2004 VA treatment, the Veteran said he had spent 
some nights sleeping in a closet with a loaded pistol and 
that he stopped because his wife was concerned about the 
safety of their children.  At April 2004 treatment the 
Veteran discussed an incident from work in which he was 
reprimanded after he allegedly gossiped about a female co-
worker in sexual terms.

The Veteran underwent another VA examination in April 2004.  
The examiner noted that he teared up when discussing his 
childhood.  The Veteran said that his medications had been 
helping his sleep and mood but that he sometimes would "rock 
and roll" in his sleep, and that when this happened he would 
wake up paranoid and scared.  The examiner described the 
Veteran's interests and initiatives as "variable" and the 
Veteran said that he sometimes had moods in which everything 
was boring, and that he had passive suicidal thoughts.  In 
addition to the in-service stressors discussed above, the 
Veteran said that he witnessed a flight worker being 
decapitated by a helicopter during his active service.  He 
described PTSD symptoms including occasional intrusive 
daytime memories, dreams, paranoia, hypervigilance, 
avoidance, and numbing.  The examiner opined that the 
Veteran's symptoms were most consistent with bipolar disorder 
because he clearly indicated significant depressive episodes.  
He also opined that the Veteran likely had PTSD symptoms 
during childhood and that he had multiple traumatic 
experiences, including the service related stressors, that 
had contributed to his PTSD.  The diagnosis was bipolar 
disorder, NOS, and PTSD due to multiple etiologies.   

VA treatment records show that the Veteran received in-
patient treatment in January 2007 for major depression, 
versus cyclothymia, versus bipolar II.  He had suicidal 
ideation in the context of several life stressors, including 
legal problems due to a violent altercation with the police, 
his wife's health, and his children's acting out.  The 
Veteran had no suicidal ideation at his discharge.  He began 
outpatient treatment again in February 2007 with his goals 
being working on his thoughts of vengeance against the 
police, substance abuse, and suicidal thoughts.

The Veteran's service records do not show that he 
participated in combat.  Therefore, his in-service stressors 
supporting his diagnosis of PTSD must be verified.  See 
38 C.F.R. § 3.304(f).  The RO was unsuccessful in its 
attempts to verify the Veteran's stressors involving Corporal 
W and Private G with the Marines.  The Veteran did not 
mention the incident involving the helicopter in any of his 
statements to the RO or in any of his treatment or VA 
examinations, with the exception of the April 2004 VA 
examination.  The Veteran provided the location of the 
incident, but only provided the approximate year and did not 
give the names of the flight crew member who was killed.  
Therefore, the level of specificity that would be required 
for verification was not provided.  The record as a whole 
shows that sufficient attempts were made to verify the 
Veteran's stressors.  

The Board acknowledges that the Veteran has been diagnosed 
with PTSD based upon his accounts of his in-service 
stressors.  However, while there is a diagnosis of PTSD in 
the record, there is no verified in-service stressor to which 
the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  Under West v. Brown, 7 Vet. App. 70, 76 (1994) 
where the evidence indicates that "the veteran did not 
engage in combat with the enemy . . . the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  Rather, the claimed 
stressors must be corroborated by independent evidence of 
record.  Therefore, the Veteran's statements are not 
sufficient to establish an in-service stressor, and 
sufficient corroborating evidence has not been submitted to 
verify any in-service stressors. 

The medical evidence of record shows that the Veteran has 
been diagnosed with cyclothymic disorder or bipolar disorder 
on several occasions.  However, there are no medical opinions 
of record showing a causal relationship between that 
condition and the Veteran's active service.

The Veteran did not report any psychological disorders on a 
medical history report when he entered active service, and 
none was diagnosed during his service.  The Court of Appeals 
for Veteran's Claims has held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller, 11 Vet. App. at 348.  Subsequently, the 
Federal Circuit explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris, 203 F. 3d. at 
1351.  The VA examiner wrote in April 2003 that the traumatic 
events of the Veteran's childhood placed him at greater risk 
of subsequent psychiatric disorders.

The Board finds that there is not clear and unmistakable 
evidence to rebut the presumption of soundness in regard to a 
psychiatric disorder.  The April 2003 statement by the VA 
examiner is too speculative to rebut the presumption.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that a claimed disorder "may or 
may not" be related to service is too speculative to 
establish any such relationship).  A lack of aggravation may 
be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  38 U.S.C.A. § 1153.  However, if the presumption 
of soundness is not rebutted, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

We recognize the sincerity of the arguments advanced by the 
Veteran that his psychiatric disorder, to include bipolar 
disorder and PTSD, is service connected.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  However, psychiatric 
disorders require specialized training for a determination as 
to diagnosis and causation, and are therefore not susceptible 
of lay opinions on etiology.

Because the evidence preponderates against the claim of 
service connection for a psychiatric disorder, to include 
bipolar disorder and PTSD, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a psychiatric disorder, to include 
bipolar disorder and PTSD, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


